— Order and judgment of the City Court of Mount Vernon modified so as to provide that the plaintiff is entitled to recover on his claim the sum of $616.66, that defendant is entitled to recover on the counterclaim the sum of $326.45, and that plaintiff have judgment for the difference, to wit, $290.21. As so modified, the order and the judgment are unanimously affirmed, without costs. A consideration of the terms of the lease and of the surrounding circumstances indicates that it was the intention of the parties that the tenant should pay one-half of the expenses necessary to the erection of the third story and subsequent alterations necessarily *852incident thereto. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.